DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on October 17, 2022; March 10, 2022; January 14, 2022; and August 31, 2021 have all been considered and made of record (note the attached copies of form PTO-1449).
Drawings
	Ten (10) sheets of drawings were filed on May 10, 2021.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each of the plurality of waveguide outputs being tapered (see lines 4-5 of claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8, 9, 11-13, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Christen et al. (US 2022/0197102 A1).
Regarding claims 1, 2, 5, 6, and 8; Christen et al. discloses a beam delivery system (system 100; see the abstract, paragraph 8, and Figures 1A through 1G) comprising: 
a beam delivery photonic integrated circuit (photonic integrated circuit 160; see paragraphs 21 and 22) comprising: 
one or more optical inputs (channels 140a, 140b, 140c are received at the inputs coupled to power delivery module 130; see paragraph 21); 
a plurality of waveguide outputs (output waveguides 155a, 155b, 155c), wherein each of the plurality of waveguide outputs are tapered (see paragraph 32 and Figures 1F and 1G); 
a plurality of beam paths (the optical beam paths, which include modulators 150a, 150b, 150c, extend from the input coupled to the power delivery splitter 130 and extend to the output optical waveguides 155a, 155b, 155c; see Figure 1C), each beam path connecting one of the plurality of waveguide outputs to at least one of the one or more optical inputs (see Figure 1C); 
wherein the beam delivery photonic integrated circuit is on a chip (substrate 105; see paragraph 22 and Figure 1C); 
an optical relay (the optical relay assembly includes objective 189, lenses 176 and 178, pinhole 177, half-wave plate 179, polarizer 180, quarter wave plate 181, filter 182, mirror 186, and objective 185; see Figure 1A and paragraph 21) assembly, the optical relay assembly configured to 
receive beams provided by at least two of the plurality of waveguide outputs (155a, 155b, 155c) and 
focus each received beam on a corresponding one of a plurality of positions of an atomic object confinement apparatus (optically address individual trapped ions; see the abstract, paragraphs 4, 5, 21 and 30);
wherein one or more of the plurality of beam paths comprises an optical element (modulators 150a, 150b, 150c; see paragraphs 21-23) configured to tune a beam for at least one of frequency, phase, or intensity;
wherein the plurality of waveguide outputs are located on a polished edge of the beam delivery photonic integrated circuit (see paragraph 27);
wherein each of the waveguide outputs are on one side of the beam delivery photonic integrated circuit and are parallel to each other (see Figure 1C, the outputs are parallel at the side of the integrated circuit on which they are provided); and
wherein the optical input is butt-coupled to an optical fiber providing an input beam (optical fiber array 125; see paragraph 21 and Figure 1B).  
Regarding claims 9, 11-13, and 15; Christen et al. discloses a beam delivery system (system 100; see the abstract, paragraph 8, and Figures 1A through 1G) comprising: 
a beam delivery photonic integrated circuit (photonic integrated circuit 160; see paragraphs 21 and 22) comprising: 
a first waveguide layer (first waveguide layer 155d including output waveguides 155a, 155b, 155; see Figures 1F and 1G; see paragraph 32) and 
a second waveguide layer (second waveguide layer include second layer gate waveguides 170a; see Figures 1F and 1G; see paragraph 32); 
the first waveguide layer (155d) comprising: 
a first optical input (channels 140a, 140b, 140c are received at the inputs coupled to power delivery module 130; see paragraph 21); 
a plurality of first waveguide outputs (155a, 155b, 155c), wherein the plurality of first waveguide outputs are tapered (see paragraph 32 and Figures 1F and 1G); 
a plurality of first beam paths (the optical beam paths, which include modulators 150a, 150b, 150c, extend from the input coupled to the power delivery splitter 130 and extend to the output optical waveguides 155a, 155b, 155c; see Figure 1C), each first beam path connecting one of the plurality of first waveguide outputs to the first optical input; 
the second waveguide layer comprising: 
a second optical input (input of waveguides 170a); 
a plurality of second waveguide outputs (outputs of waveguides 170a), 
wherein the plurality of second waveguide outputs (170a) are tapered (see paragraph 32 and Figures 1F and 1G); 
a plurality of second beam paths (the second beam paths extend between the inputs and outputs of waveguides 170a), each second beam path connecting one of the plurality of second waveguide outputs to the second optical input (see Figures 1F and 1G); 
wherein the beam delivery photonic integrated circuit is on a chip (substrate 105; see paragraph 22 and Figure 1C); 
an optical relay assembly (the optical relay assembly includes objective 189, lenses 176 and 178, pinhole 177, half-wave plate 179, polarizer 180, quarter wave plate 181, filter 182, mirror 186, and objective 185; see Figure 1A and paragraph 21), 
the optical relay assembly configured to receive beams provided by at least one of the plurality of first waveguide outputs (155a, 155b, 155c) and at least one of the plurality of second waveguide outputs (170a), and 
the optical relay assembly further configured to focus each received beam on a corresponding plurality of positions of an atomic object confinement apparatus (optically address individual trapped ions; see the abstract, paragraphs 4, 5, 21, 30 and 32);
wherein one or more of the plurality of first beam paths or the plurality of second beam paths comprises an optical element (modulators 150a, 150b, 150c; see paragraphs 21-23) configured to tune a beam for at least one of frequency, phase, or intensity;
wherein the plurality of first waveguide outputs and the plurality of second waveguide outputs are located on a polished edge of the beam delivery photonic integrated circuit (see paragraph 27); 
wherein each of the plurality of first waveguide outputs and the plurality of second waveguide outputs are on one side of the beam delivery photonic integrated circuit and are parallel to each other (see Figures 1C, 1F, and 1G); 
wherein at least one of the first waveguide layer (layer including waveguides 155d, 155a, 155b, 155c) or the second waveguide layer (layer containing waveguides 170a) comprises a dielectric material (cladding 106; see paragraph 32 and Figures 1F and 1G).  
Regarding claims 17 and 18; Cristen et al. discloses a beam delivery system (system 100; see the abstract, paragraph 8, and Figures 1A through 1G) comprising: 
a beam delivery photonic integrated circuit (photonic integrated circuit 160; see paragraphs 21 and 22) comprising: 
a plurality of optical inputs (channels 140a, 140b, 140c are received at the inputs coupled to power delivery module 130; see paragraph 21); 
a plurality of waveguide outputs (output waveguides 155a, 155b, 155c), 
wherein the plurality of waveguide outputs are tapered (see paragraph 32, and Figures 1F and 1G); 
a plurality of beam paths (the optical beam paths, which include modulators 150a, 150b, 150c, extend from the input coupled to the power delivery splitter 130 and extend to the output optical waveguides 155a, 155b, 155c; see Figure 1C), each beam path connecting one of the plurality of waveguide outputs (155a, 155b, 155c) to only one of the plurality of waveguide inputs; 
wherein the beam delivery photonic integrated circuit (160) is on a chip (105); 
an optical relay assembly (the optical relay assembly includes objective 189, lenses 176 and 178, pinhole 177, half-wave plate 179, polarizer 180, quarter wave plate 181, filter 182, mirror 186, and objective 185; see Figure 1A and paragraph 21), 
the optical relay assembly configured to 
receive beams provided by at least two of the plurality of waveguide outputs (155a, 155b, 155c) and 
focus each received beam on a corresponding plurality of positions of an atomic object confinement apparatus  (optically address individual trapped ions; see the abstract, paragraphs 4, 5, 21 and 30); 
wherein one or more of the plurality of beam paths comprises an optical element (modulators 150a, 150b, 150c; see paragraphs 21-23) configured to tune a beam for at least one of frequency, phase, or intensity.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 7, 10, 14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Christen et al. (US 2022/0197102 A1).
	Regarding claims 3, 10, and 19; Christen et al. does not disclose that at least one of the plurality of waveguide outputs (first waveguide outputs or second waveguides outputs) is directed to a photodetector.  The examiner takes Official notice that in the optical arts photodetectors are routinely provided to detect output signals for the purpose of providing a feedback control to the input of optical waveguide devices to ensure proper operation of the device.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to have  
at least one of the plurality of waveguide outputs (first waveguide outputs and/or second waveguides outputs) be directed to a photodetector in the invention of Christen et al. for the purpose of providing feedback control to ensure proper operation of the system.  
	Regarding claims 4 and 20;  Christen et al. does not disclose that the plurality of beam paths are defined lithographically.  The examiner notes that applicant is claiming the product (a beam delivery system) including the process of making the product (lithographically defining beam paths), and therefor claim claims 4 and 20 are of "product-by-process" nature.  The courts have been holding for quite some time that: the determination of the patentability of a product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985); and that patentability of claim to a product does not rest merely on a difference in the method by which that product is made.   Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the statute is eminently fair and acceptable. In re Brown, 459 F.2d 531, 535, 173 USPQ 685 and 688 (CCPA 1972).  See MPEP §2113.  
	Additionally, the examiner notes that one of ordinary skill in the art would have found it obvious to form the beam paths lithographically, as this is a routine method for forming beam paths in the optical waveguide arts and would not produce any novel or unexpected results.
	Regarding claims 7 and 14; Christen et al. does not disclose that each of the plurality of waveguide outputs are at most 150 micrometers from the next closest of the plurality of waveguide outputs.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to space the output waveguides with any desired spacing such that the waveguides provide desired optical outputs with minimal interference, including a spacing of at most 150 micrometers from the next closest of the plurality of waveguide outputs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 16; Christen et al. does not disclose that the first waveguide layer and the second waveguide layer are comprised of different materials.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the first waveguide layer and the second waveguide layer from different materials for the purpose of obtaining desired optical coupling and output results based on the refractive indices of the different materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416), and the use of different materials to form the waveguides would not produce any novel or unexpected results.  In re Leshin, 125 USPQ 416. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Moody et al. “2022 Roadmap on integrated quantum photonics”, Journal of Physics: Photonics, Volume 4, Number 1, 31 January 2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874